UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-9961 TOYOTA MOTOR CREDIT CORPORATION (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 95-3775816 (I.R.S. Employer Identification No.) 19001 S. Western Avenue Torrance, California (Address of principal executive offices) 90509 (Zip Code) Registrant's telephone number, including area code:(310) 468-1310 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerAccelerated filerNon-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes Nox As of October 31, 2007, the number of outstanding shares of capital stock, par value $10,000 per share, of the registrant was 91,500, all of which shares were held by Toyota Financial Services Americas Corporation. Reduced Disclosure Format The registrant meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this Form with the reduced disclosure format. TOYOTA MOTOR CREDIT CORPORATION FORM 10-Q For the quarter ended September 30, 2007 INDEX Part I 3 Item 1 Financial Statements 3 Consolidated Balance Sheet 3 Consolidated Statement of Income 4 Consolidated Statement of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis 19 Item 3 Quantitative and Qualitative Disclosures About Market Risk 39 Item 4T Controls and Procedures 39 Part II 40 Item 1 Legal Proceedings 40 Item 1A Risk Factors 40 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3 Defaults Upon Senior Securities 40 Item 4 Submission of Matters to a Vote of Security Holders 40 Item 5 Other Information 40 Item 6 Exhibits 40 Signatures 41 Exhibit Index 42 -2- PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TOYOTA MOTOR CREDIT CORPORATION CONSOLIDATED BALANCE SHEET (Dollars in millions) (Unaudited) September 30, 2007 March 31, 2007 ASSETS Cash and cash equivalents $2,099 $1,329 Investments in marketable securities 1,657 1,465 Finance receivables, net 50,777 47,862 Investments in operating leases, net 17,956 16,493 Other assets 3,730 2,219 Total assets $76,219 $69,368 LIABILITIESANDSHAREHOLDER'S EQUITY Debt $64,385 $58,529 Deferred income taxes 3,262 3,153 Other liabilities 3,268 2,621 Total liabilities 70,915 64,303 Commitments and contingencies (See Note 10) Shareholder's equity: Capital stock, $10,000 par value (100,000 shares authorized; 91,500 issued and outstanding) 915 915 Accumulated other comprehensive income 69 52 Retained earnings 4,320 4,098 Total shareholder's equity 5,304 5,065 Total liabilities and shareholder's equity $76,219 $69,368 See Accompanying Notes to Consolidated Financial Statements. -3- TOYOTA MOTOR CREDIT CORPORATION CONSOLIDATED STATEMENT OF INCOME (Dollars in millions) (Unaudited) Three Months Ended Six Months Ended September 30, September 30, 2007 2006 2007 2006 Financing revenues: Operating lease $1,089 $888 $2,119 $1,706 Direct finance lease 19 27 40 57 Retail financing 754 585 1,454 1,129 Dealer financing 161 130 325 260 Total financing revenues 2,023 1,630 3,938 3,152 Depreciation on operating leases 811 648 1,573 1,253 Interest expense 992 760 1,613 1,260 Net financing revenues 220 222 752 639 Insurance earned premiums and contract revenues 96 83 188 162 Investment and other income 66 58 109 78 Net financing revenues and other revenues 382 363 1,049 879 Provision for credit losses 151 91 253 157 Expenses: Operating and administrative 206 184 402 356 Insurance losses and loss adjustment expenses 40 31 78 64 Total provision for credit losses and expenses 397 306 733 577 (Loss) income before income taxes (15) 57 316 302 (Benefit from) provision for income taxes (9) 15 118 91 Net (loss) income ($6) $42 $198 $211 See Accompanying Notes to Consolidated Financial Statements. -4- TOYOTA MOTOR CREDIT CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (Dollars in millions) (Unaudited) Six Months Ended September 30, 2007 2006 Cash flows from operating activities: Net income $198 $211 Adjustments to reconcile net income to net cash provided by operating activities: Non-cash impact of hedging activities 94 155 Depreciation and amortization 1,862 1,532 Recognition of deferred income (419) (308) Provision for credit losses 253 157 Increase in other assets (962) (264) Increase in amounts held under reciprocal collateral arrangements 515 237 Increase in deferred income taxes 102 473 Increase in other liabilities 371 83 Net cash provided by operating activities 2,014 2,276 Cash flows from investing activities: Purchase of investments in marketable securities (599) (300) Disposition of investments in marketable securities 443 359 Acquisition of finance receivables (11,803) (10,880) Collection of finance receivables 7,870 8,089 Acquisition of direct finance leases (76) (88) Collection of direct finance leases 245 359 Net change in wholesale receivables 673 706 Acquisition of investments in operating leases (4,431) (4,926) Disposals of investments in operating leases 1,505 1,312 Net cash used in investing activities (6,173) (5,369) Cash flows from financing activities: Proceeds from issuance of debt 8,338 7,785 Payments on debt (7,088) (4,996) Net change in commercial paper 3,655 1,693 Net advances to TFSA 24 (30) Net cash provided by financing activities 4,929 4,452 Net increase in cash and cash equivalents 770 1,359 Cash and cash equivalents at the beginning of the period 1,329 815 Cash and cash equivalents at the end of the period $2,099 $2,174 Supplemental disclosures Interest paid $1,432 $1,020 Income taxes received $51 $130 See Accompanying Notes to Consolidated Financial Statements. -5- TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 – Interim Financial Data The information furnished in these unaudited interim financial statements for the three and six months ended September 30, 2007 and 2006 has been prepared in accordance with generally accepted accounting principles in the United States.In the opinion of management, the unaudited financial information reflects all adjustments, consisting of normal recurring adjustments, necessary for a fair statement of the results for the interim periods presented.The results of operations for the three and six months ended September 30, 2007 do not necessarily indicate the results that may be expected for the full year. These financial statements should be read in conjunction with the Consolidated Financial Statements, significant accounting policies, and other notes to the Consolidated Financial Statements included in Toyota Motor Credit Corporation’s 2007 Annual Report to the Securities and Exchange Commission on Form 10-K.References herein to “TMCC” denote Toyota Motor Credit Corporation, and references herein to “we”, “our”, and “us” denote Toyota Motor Credit Corporation and its consolidated subsidiaries. New Accounting Standards In September 2006, the Financial Accounting Standards Board(“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements” (“SFAS 157”), which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. The standard provides a consistent definition of fair value which focuses on exit price and prioritizes, within a measurement of fair value, the use of market-based inputs over specific entity inputs.The standard establishes a three level hierarchy for fair value measurements based on the transparency of inputs to the valuation of an asset or liability as of the measurement date.SFAS 157 is effective for us as of April 1, 2008.We are currently evaluating the impact of adopting SFAS 157 on our consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115” (“SFAS 159”), which is effective for us as of April 1, 2008. This standard provides an option to irrevocably elect fair value as an alternative measurement for selected financial assets, financial liabilities, unrecognized firm commitments, and written loan commitments. Under SFAS 159, fair value would be used for both the initial and subsequent measurement of the designated assets, liabilities, and commitments, with the changes recognized in earnings. We are currently evaluating the impact of adopting SFAS 159 on our consolidated financial statements. -6- TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2 – Finance Receivables, Net Finance receivables, net consisted of the following (dollars in millions): September 30, March 31, 2007 2007 Retail receivables $42,099 $38,785 Direct finance leases 623 778 Dealer financing 8,673 8,868 51,395 48,431 Deferred origination costs 713 684 Unearned income (825) (760) Allowance for credit losses (506) (493) Finance receivables, net $50,777 $47,862 Note 3 – Investments in Operating Leases, Net Investments in operating leases, net consisted of the following (dollars in millions): September 30, March 31, 2007 2007 Vehicles $22,555 $20,448 Equipment and other 883 844 23,438 21,292 Deferred origination fees (55) (47) Deferred income (413) (404) Accumulated depreciation (4,945) (4,287) Allowance for credit losses (69) (61) Investments in operating leases, net $17,956 $16,493 -7- TOYOTA MOTOR CREDIT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 4 – Allowance for Credit Losses The following table provides information related to our allowance for credit losses on finance receivables and investments in operating leases for the three and six months ended September 30, 2007 and 2006 (dollars in millions): Three Months Ended September 30, Six Months Ended September 30, 2007 2006 2007 2006 Allowance for credit losses at beginning of period $561 $525 $554 $530 Provision for credit losses 151 91 253 157 Charge-offs, net of recoveries1 (137) (91) (232) (162) Allowance for credit losses at end of period $575 $525 $575 $525 1
